ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 12/15/2020 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 9/15/2020 listed below have been reconsidered as indicated:
a)	The objection to the drawings is withdrawn in view of the amendments to the specification identifying the SEQ ID NOs for the sequences in Fig. 4.

b)	The objection to the specification is withdrawn in view of the amendments identifying the SEQ ID NOs for the sequences in Fig. 4.

c)	The objection of claim 4 is withdrawn in view of the amendments to the claim.

b)	The rejections and objections of claim 3 are rendered moot by the cancellation of the claim and are withdrawn as such.

d)	The rejections of claims 9 and 11-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn if view of the amendments to the claims.

e)	The rejections of claim(s) 1-2 and 4-15 under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (ACS Nano. 2015. 9(12):11812-11819) are withdrawn in view of the amendments to claim 1 incorporating the limitations of now cancelled claim 3. The rejection of claim 7 is withdrawn because the crosslinking taught by Zhang occurs regardless of the identity of the nucleotide in the target strand that is opposite of the nucleotide 3’ of the abasic site in the probe. Therefore, Zhang does not detect the presence or absence of a dA residue using the method taught in the reference. 

f)	The rejections of claims 1, 11, 14 and 15 under 35 U.S.C. 103 as being unpatentable over Zhang (ACS Nano. 2015. 9(12):11812-11819) in view of Begum (Modern Pathology. 2004. 17:1359-1363) are withdrawn as Zhang demonstrates one would reasonably expect to detect crosslinking when the probe and the target are 


Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-21 directed to products non-elected without traverse.  Accordingly, claims 17-21 have been cancelled.

Claim Interpretation
Claim 1 recites “Ap” and “dA” in parentheticals. The terms are interpreted as being abbreviations for “abasic” and “2’-deoxyadenosine”, respectively.

Claim 1 recites “wherein the incubation occurs under conditions that allow for a covalent crosslinking reaction to occur between the Ap residue in the probe strand and the dA residue in the target strand”. The incubation conditions are described in the specification as conditions that result in the crosslinking between the two positions, including a wide range of temperature, solvent type, buffer type and/or concentration, reaction pH, reactant concentration and/or time (para. 47 of the instant specification). The instant specification further notes the reaction outcome is not highly sensitive to conditions and temperature and stringent control of reaction conditions is not required so long as hybridization between the probe strand and the target strand occurs (para. 49 of the instant specification). The claim broadly encompasses any number of conditions that result in the crosslinking of the Ap and dA residues.


	Probe Strand	5’	…NNNXANN…	3’
					 |||  ||
	Target Strand	3’	…NNNNANN…	5’

In the structure, “X” is the Ap residue and “A” are dA residues.

	Claim 6 is interpreted as describing a property that naturally flows from the two strands being cross-linked. The claim is interpreted as not requiring any further elements, conditions or steps to the method of claim 6. The methods of claim 1 that require crosslinking of the target strand and the probe strand also satisfies the elements of claim 6.

Claim 7 recites “Ap”, “dA” and “dsDNA” in parentheticals. The terms are interpreted as being abbreviations for “abasic”, “2’-deoxyadenosine” and “double-stranded DNA”, respectively.

Claim 7 recites “wherein the incubation occurs under conditions that allow for a covalent crosslinking reaction to occur between the Ap residue in the probe strand and the dA residue in the target strand, if present”. The incubation conditions described in the specification as conditions that result in the crosslinking between the two positions, including a wide range of temperature, solvent type, buffer type and/or concentration, reaction pH, reactant concentration and/or time (para. 47 of the instant specification). The instant specification further notes the reaction outcome is not highly sensitive to 
The structure of the probe strand and the target strand is not limited. Any probe sequence may be used to determine whether or not a dA residue is present in the target strand, so long as Ap residue is immediately 5’ adjacent to a dA residue and the dA residue is directly opposite of a position that may or may not have a dA residue present, which is essentially any target strand sequence.
The claim broadly encompasses the presence or the absence of a dA residue and the presence or the absence of crosslinking.

Claim 8 requires crosslinking to occur between the probe and target strand.

Claim 11 is drawn to a method of detecting a mutation of a wild-type sequence. The method simply requires detecting the presence or absence of a dA residue at a particular position in a target strand according to the method of claim 7. The claim does not require any active method step of detecting the presence or absence of a mutation. The claim simply requires the performance of claim 7 because the claim does not require any additional elements or active method steps outside of those required by claim 7.



Claims 14-15 further limit claim 11. The claims provide further description which type of mutations may be detected. The claim does not require any active method step of detecting the presence or absence of a mutation. The claims simply require the performance of claim 11 as the claim does not require any additional elements or active method steps outside of those required by claim 11.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed methods that require the use of a particular probe having the above noted structure and forming a double-stranded nucleic acid molecule with a particular target. The hybridization between the probe and the target results in a particular structure that has crosslinking between the Ap site in the probe and the dA residue in the target. Methods that cross-link the two claimed nucleic acids in the particular manner claimed are not taught or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634